DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered. 

Response to Amendment
Applicant’s amendment to the claims, filed on February 11, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on February 11, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments, pp. 8 - 11, with respect to claims rejected under 35 USC §§ 102 & 103 have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (USPAPN US 2022/0020779 A1), hereinafter as Wei.

Regarding claim 1, figs. 1A - 1D of Wei discloses an array substrate, comprising:
a base substrate (10) comprising a peripheral region (right side of 10); and
a lead region (101; where 121 exists as seen in fig. 1C) located in the peripheral region, the lead region comprising a plurality of leads (121),
wherein a main plane of the base substrate (top surface of 10) provided with the plurality of leads comprises a first side edge (curved top surface of 11), and the plurality of leads extend to the first side edge (121 extending to 11 as seen in fig. 1B), a lateral surface of the base substrate (vertical side surface of 10 as seen in fig. 1D) at the first side edge is provided with a concave portion (where plurality of 11 exists; ¶ 61), an electrode (111) electrically connected with the plurality of leads is disposed in the concave portion, the electrode extends in a direction parallel to the main plane (as seen in figs. 1C and 1D), the lateral surface is connected to the main plane through the first side edge (as seen in figs. 1C and 1D), and a size of the electrode at the first side edge is not greater than a size of the concave portion at the first side edge (as seen in figs. 1B and 1C; ¶¶ 56, 62, and 66).

Regarding claim 2, Wei discloses the array substrate according to claim 1, Wei discloses wherein, in a first direction parallel to the main plane and perpendicular to the first side edge (coplanar with top surface of 10 as seen in fig. 1D), a size of the concave portion is 1-10 microns (¶ 65).

Regarding claim 3, Wei discloses the array substrate according to claim 1, Wei discloses wherein, in a second direction perpendicular to the main plane (vertical direction of 10 as seen in fig. 1D), the concave portion penetrates the base substrate to form a notch at the first side edge (¶¶ 64 and 65).

Regarding claim 4, Wei discloses the array substrate according to claim 3, Wei discloses wherein, in a first direction parallel to the main plane and perpendicular to the first side edge (coplanar with top surface of 10 as seen in fig. 1D), a size of the electrode is not greater than a size of the concave portion (as seen in figs. 1B and 1C; ¶¶ 56, 62, and 66).

Regarding claim 8, Wei discloses the array substrate according to claim 1, Wei discloses wherein the concave portion comprises a plurality of sub-concave portions separated from each other (where plurality of 11 exists; ¶ 61), the plurality of sub-concave portions are disposed in one-to-one correspondence with the plurality of leads (¶ 61), and the electrode in each of the plurality of sub-concave portions is electrically connected to each of the plurality of leads (¶ 61).

Regarding claim 11, Wei discloses the array substrate according to claim 3, Wei discloses wherein the electrode comprises a portion located within the concave portion (111 as seen in fig. 1D) and another portion (111b as seen in fig. 1D) located on a surface of the base substrate (bottom surface of 10) away from the main plane on which the plurality of leads are located.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above.

Regarding claim 10, Wei discloses the array substrate according to claim 2, but Wei does not expressly discloses wherein, in the first direction, a size of the lead region is 0.07-0.7 mm. However, ¶ 27 of Wei discloses that it is desired to minimize total width of display bezel (narrow bezel). In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, shrinking the size of the lead region to be 0.07-0.7 mm would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, in order to provide desired screen to body ratio (¶ 27 of Wei).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/              Primary Examiner, Art Unit 2818